Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 1 of 19




                        UNITED STATES DISTRICT COURT
                               District of Colorado

Civil Action No.: 18-CV-01762-GPG

TIFFANY GRAYS

       Plaintiff

v.

TSG Auto, TSG Inc., TSG Auto.com and Tim Greufe

       Defendants


                                           ANSWER


       Defendants, TSG Auto, TSG Inc., TSG Auto.com (Collectively TSG) and Tim Greufe

(Greufe), by and through undersigned counsel, for its Answer states:

       1.      Defendants TSG and Greufe admit the allegations in paragraph A of Plaintiff’s

Amended Complaint.

       2.      Defendants TSG and Greufe admit the allegations in paragraph B of Plaintiff’s

Amended Complaint.

       3.      As to paragraph C (Jurisdiction) of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe are without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore denies the same.

                               STATEMENT OF CLAIMS

                                     INTRODUCTION



                                                1
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 2 of 19




       4.      Defendants TSG and Greufe deny the allegations set forth in paragraph 1 of

Plaintiff’s Statement of Claims-Introduction set forth in Plaintiff’s Amended Complaint.

                       I. JURISDICTION, VENUE & PARTIES

       5.      As to paragraph 2 of Jurisdiction, Venue & Parties of Plaintiff’s Amended

Complaint, Defendants TSG and Greufe are without knowledge or information sufficient to form

a belief as to the truth of said allegations and therefore deny the same.

       6.      As to paragraph 3 of Jurisdiction, Venue & Parties of Plaintiff’s Amended

Complaint, Defendants TSG and Greufe are without knowledge or information sufficient to form

a belief as to the truth of said allegations and therefore deny the same.

       7.      As to paragraph 4 of Jurisdiction, Venue & Parties of Plaintiff’s Amended

Complaint, Defendants TSG and Greufe are without knowledge or information sufficient to form

a belief as to the truth of said allegations and therefore deny the same.

       8.      As to paragraph 5 of Jurisdiction, Venue & Parties of Plaintiff’s Amended

Complaint, Defendants TSG and Greufe admit all allegations except the last sentence of the

paragraph which Defendants TSG and Greufe are without knowledge or information sufficient to

form a belief as to the truth of said allegations and therefore deny the same.

       9.      As to paragraph 6 of Jurisdiction, Venue & Parties of Plaintiff’s Amended

Complaint, Defendants TSG and Greufe admit Greufe is the Registered Agent, Owner and

Operator of TSG Inc., located at 19201 East Lincoln Avenue, Parker, Co 80138 but deny all

other allegations and sentences set forth in that paragraph.

       10.     Defendants TSG and Greufe deny all allegations set forth in paragraph 7 of

Jurisdiction, Venue & Parties of Plaintiff’s Amended Complaint.




                                                  2
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 3 of 19




                                       BACKGROUND

          11.   As to paragraph 8 of Background of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe incorporate each of its admissions and denials by reference as if set forth fully

herein.

          12.   As to paragraph 9 of Background of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe are without knowledge or information sufficient to form a belief as to the truth

of said allegations and therefore deny the same.

          13.   As to paragraph 10 of Background of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe are without knowledge or information sufficient to form a belief as to the truth

of said allegations and therefore deny the same.

          14.   As to paragraph 11 of Background of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe are without knowledge or information sufficient to form a belief as to the truth

of said allegations and therefore deny the same.

          15.   As to paragraph 12 of Background of Plaintiff’s Amended Complaint, Defendants

TSG and Greufe are without knowledge or information sufficient to form a belief as to the truth

of said allegations and therefore deny the same.

          16.   Defendants TSG and Greufe Deny the allegations set forth in paragraph 13 of

Background of Plaintiff’s Amended Complaint.

                                 STATEMENT OF FACTS

          17.   As to paragraph 14 of Plaintiff’s Amended Complaint, Defendants TSG and

Greufe incorporate each of its admissions and denials by reference as if set forth fully herein.




                                                   3
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 4 of 19




       18.     As to paragraph 15 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       19.     As to paragraph 16 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       20.     As to paragraph 17 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       21.     As to paragraph 18 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       22.     As to paragraph 19 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       23.     As to paragraph 20 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       24.     As to paragraph 21 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.




                                                 4
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 5 of 19




       25.     As to paragraph 22 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       26.     As to paragraph 23 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       27.     As to paragraph 24 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       28.     As to paragraph 25 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       29.     As to paragraph 26 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       30.     Defendants TSG and Greufe deny the allegations contained in paragraph 27 of

Statement of Facts of Plaintiff’s Amended Complaint.

       31.     Defendants TSG and Greufe deny the allegations contained in paragraph 28 of

Statement of Facts of Plaintiff’s Amended Complaint.

       32.     Defendants TSG and Greufe deny the allegations contained in paragraph 29 of

Statement of Facts of Plaintiff’s Amended Complaint.

       33.     Defendants TSG and Greufe deny the allegations contained in paragraph 30 of

Statement of Facts of Plaintiff’s Amended Complaint.



                                                 5
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 6 of 19




       34.     Defendants TSG and Greufe deny the allegations contained in paragraph 31 of

Statement of Facts of Plaintiff’s Amended Complaint.

       35.     As to paragraph 32 of Statement of Facts of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

                             i. TSGS’ POST NOTICE OF CLAIM

       36.     Defendants TSG and Greufe deny the allegations contained in paragraph 33 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

       37.     As to paragraph 34 of Post Notice of Claim of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       38.     As to paragraph 35 of Post Notice of Claims of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       39.     Defendants TSG and Greufe deny the allegations contained in paragraph 36 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

       40.     As to paragraph 37 of Post Notice of Claims of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe are without knowledge or information sufficient to form a belief as

to the truth of said allegations and therefore deny the same.

       41.     Defendants TSG and Greufe deny the allegations contained in paragraph 38 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

       42.     Defendants TSG and Greufe deny the allegations contained in paragraph 39 of

Post Notice of Claims of Plaintiff’s Amended Complaint.



                                                 6
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 7 of 19




        43.     Defendants TSG and Greufe deny the allegations contained in paragraph 40 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

        44.     Defendants TSG and Greufe deny the allegations contained in paragraph 41 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

        45.     Defendants TSG and Greufe deny the allegations contained in paragraph 42 of

Post Notice of Claim of Plaintiff’s Amended Complaint.

                                  CAUSES OF ACTION

        46.     As to paragraph 43 of Causes of Action of Plaintiff’s Amended Complaint,

Defendants TSG and Greufe incorporate each of its admissions and denials by reference as if set

forth fully herein.

                                       COUNT ONE

                           FRAUDULENT CONCEALMENT

        47.     Defendants TSG and Greufe deny the allegations contained in paragraph 44 of

Count One of Plaintiff’s Amended Complaint.

        48.     Defendants TSG and Greufe deny the allegations contained in paragraph 45 of

Count One of Plaintiff’s Amended Complaint.

        49.     Defendants TSG and Greufe deny the allegations contained in paragraph 46 of

Count One of Plaintiff’s Amended Complaint.

        50.     Defendants TSG and Greufe deny the allegations contained in paragraph 47 of

Count One of Plaintiff’s Amended Complaint.

        51.     Defendants TSG and Greufe deny the allegations contained in paragraph 48 of

Count One of Plaintiff’s Amended Complaint.




                                               7
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 8 of 19




       52.     Defendants TSG and Greufe deny the allegations contained in paragraph 49 of

Count One of Plaintiff’s Amended Complaint.

       53.     Defendants TSG and Greufe deny the allegations contained in paragraph 50 of

Count One of Plaintiff’s Amended Complaint.

                                         COUNT TWO

                      FRAUDULENT MISREPRESENTATION

       54.     Defendants TSG and Greufe deny the allegations contained in paragraph 51 of

Count Two of Plaintiff’s Amended Complaint.

       55.     Defendants TSG and Greufe deny the allegations contained in paragraph 52 of

Count Two of Plaintiff’s Amended Complaint.

       56.     Defendants TSG and Greufe deny the allegations contained in paragraph 53 of

Count Two of Plaintiff’s Amended Complaint.

       57.     Defendants TSG and Greufe deny the allegations contained in paragraphs 46 and

54 of Count Two of Plaintiff’s Amended Complaint.

       58.     Defendants TSG and Greufe deny the allegations contained in paragraphs 47-50

and 55 of Count Two of Plaintiff’s Amended Complaint.

                                       COUNT THREE

                               FAIR CREDIT REPORTING

       59.     As to the allegations contained in paragraph 56 of Count Three of Plaintiff’s

Amended Complaint, Defendants TSG and Greufe are without knowledge sufficient to form a

belief as to the truth of said allegations and therefore deny the same.

       60.     Defendants TSG and Greufe deny the allegations contained in paragraph 57 of

Count Three of Plaintiff’s Amended Complaint.

                                                  8
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 9 of 19




       61.    Defendants TSG and Greufe deny the allegations contained in paragraph 58 of

Count Three of Plaintiff’s Amended Complaint.

       62.    Defendants TSG and Greufe deny the allegations contained in paragraph 59 of

Count Three of Plaintiff’s Amended Complaint.

       63.    Defendants TSG and Greufe deny the allegations contained in paragraph 60 of

Count Three of Plaintiff’s Amended Complaint.

       64.    Defendants TSG and Greufe deny the allegations contained in paragraph 61 of

Count Three of Plaintiff’s Amended Complaint.

       65. Defendants TSG and Greufe deny the allegations contained in paragraph 62 of Count

Three of Plaintiff’s Amended Complaint.

       66.    Defendants TSG and Greufe deny the allegations contained in paragraph 63 of

Count Three of Plaintiff’s Amended Complaint.

       67.    Defendants TSG and Greufe deny the allegations contained in paragraph 64 of

Count Three of Plaintiff’s Amended Complaint.

       68.    Defendants TSG and Greufe deny the allegations contained in paragraph 65 of

Count Three of Plaintiff’s Amended Complaint.

       69.    Defendants TSG and Greufe deny the allegations contained in paragraph 66 of

Count Three of Plaintiff’s Amended Complaint.

       70.    Defendants TSG and Greufe deny the allegations contained in paragraph 67 of

Count Three of Plaintiff’s Amended Complaint.

       71.    Defendants TSG and Greufe deny the allegations contained in paragraph 68 of

Count Three of Plaintiff’s Amended Complaint.




                                                9
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 10 of 19




        72.     Defendants TSG and Greufe deny the allegations contained in paragraph 69 of

 Count Three of Plaintiff’s Amended Complaint.

        73.     Defendants TSG and Greufe deny the allegations contained in paragraph 70 of

 Count Three of Plaintiff’s Amended Complaint.

                                         COUNT FOUR

                                                TILA

        74.     As to the allegations contained in paragraph 71 of Count Four of Plaintiff’s

 Amended Complaint, Defendants TSG and Greufe are without knowledge sufficient to form a

 belief as to the truth of said allegations and therefore deny the same.

        75.     Defendants TSG and Greufe deny the allegations contained in paragraph 72 of

 Count Four of Plaintiff’s Amended Complaint.

        76.     Defendants TSG and Greufe deny the allegations contained in paragraph 73 of

 Count Three of Plaintiff’s Amended Complaint.

                                          COUNT FIVE

                                  CREDIT TRANSACTION

        77.     Defendants TSG and Greufe deny the allegations contained in paragraph 74 of

 Count Five of Plaintiff’s Amended Complaint.

                                           COUNT SIX

                                              E-SIGN

        78.     As to the allegations contained in paragraph 75 of Count Six of Plaintiff’s

 Amended Complaint, Defendants TSG and Greufe are without knowledge sufficient to form a

 belief as to the truth of said allegations and therefore deny the same.



                                                  10
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 11 of 19




        79.    Defendants TSG and Greufe deny the allegations contained in paragraph 76 of

 Count Six of Plaintiff’s Amended Complaint.

        80.    Defendants TSG and Greufe deny the allegations contained in paragraph 77 of

 Count Six of Plaintiff’s Amended Complaint.

                                     COUNT SEVEN

                            OUTRAGEUOUS CONDUCT

        81.    Defendants TSG and Greufe deny the allegations contained in paragraph 78 of

 Count Seven of Plaintiff’s Amended Complaint.

        82.    Defendants TSG and Greufe deny the allegations contained in paragraph 79 of

 Count Seven of Plaintiff’s Amended Complaint.

                                     COUNT EIGHT

                              BREACH OF CONTRACT

        83.    Defendants TSG and Greufe deny the allegations contained in paragraph 80 of

 Count Eight of Plaintiff’s Amended Complaint.

        84.    Defendants TSG and Greufe deny the allegations contained in paragraph 81 of

 Count Eight of Plaintiff’s Amended Complaint.

        85.    Defendants TSG and Greufe deny the allegations contained in paragraph 82 of

 Count Eight of Plaintiff’s Amended Complaint.

        86.    Defendants TSG and Greufe deny the allegations contained in paragraph 83 of

 Count Eight of Plaintiff’s Amended Complaint.

        87.    Defendants TSG and Greufe deny the allegations contained in paragraph 84 of

 Count Eight of Plaintiff’s Amended Complaint.



                                               11
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 12 of 19




                                      COUNT NINE

                              BREACH OF CONTRACT

        88.    Defendants TSG and Greufe deny the allegations contained in paragraph 85 of

 Count Nine of Plaintiff’s Amended Complaint.

        89.    Defendants TSG and Greufe deny the allegations contained in paragraph 86 of

 Count Nine of Plaintiff’s Amended Complaint.

        90.    Defendants TSG and Greufe deny the allegations contained in paragraph 87 of

 Count Nine of Plaintiff’s Amended Complaint.

                                       COUNT TEN

                                      CONSPIRACY

        91.    Defendants TSG and Greufe deny the allegations contained in paragraph 88. of

 Count Ten of Plaintiff’s Amended Complaint.

        92.    Defendants TSG and Greufe deny the allegations contained in paragraph 89 of

 Count Ten of Plaintiff’s Amended Complaint.

        93.    Defendants TSG and Greufe deny the allegations contained in paragraph 90 of

 Count Ten of Plaintiff’s Amended Complaint.

                                    COUNT ELEVEN

                                UNCONSIONABILITY

        94.    Defendants TSG and Greufe deny the allegations contained in paragraph 91 of

 Count Eleven of Plaintiff’s Amended Complaint.




                                                12
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 13 of 19




                                    COUNT TWELVE

                       WRITTEN AGREEMENT REQUIRED

        95.    Defendants TSG and Greufe deny the allegations contained in paragraph 92 of

 Count Twelve of Plaintiff’s Amended Complaint.

                                  COUNT THIRTEEN

                                     WARRANTIES

        96.    Defendants TSG and Greufe deny the allegations contained in paragraph 93 of

 Count Thirteen of Plaintiff’s Amended Complaint.

        97.    Defendants TSG and Greufe deny the allegations contained in paragraph 94 of

 Count Thirteen of Plaintiff’s Amended Complaint.

                                  COUNT FOURTEEN

                               FRAUD AND FORGERY

        98.    Defendants TSG and Greufe deny the allegations contained in paragraph 95 of

 Count Fourteen of Plaintiff’s Amended Complaint.

        99.    Defendants TSG and Greufe deny the allegations contained in paragraph 96 of

 Count Fourteen of Plaintiff’s Amended Complaint.

        100.   Defendants TSG and Greufe deny the allegations contained in paragraph 97 of

 Count Fourteen of Plaintiff’s Amended Complaint.

                                    COUNT FIFTEEN

               PRESERVING EVIDENCE OF GOODS IN DISPUTE

        101.   Defendants TSG and Greufe deny the allegations contained in paragraph 98 of

 Count Fifteen of Plaintiff’s Amended Complaint.


                                              13
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 14 of 19




        102.   Defendants TSG and Greufe deny the allegations contained in paragraph 99 of

 Count Fifteen of Plaintiff’s Amended Complaint.

                                    COUNT SIXTEEN

                          OBLIGATION OF GOOD FAITH

        103.   Defendants TSG and Greufe deny the allegations contained in paragraph 100 of

 Count Sixteen of Plaintiff’s Amended Complaint.

        104.   Defendants TSG and Greufe deny the allegations contained in paragraph 101 of

 Count Sixteen of Plaintiff’s Amended Complaint.

        105.   Defendants TSG and Greufe deny the allegations contained in paragraphs 47-50

 and 102 of Count Sixteen of Plaintiff’s Amended Complaint.

                                 COUNT SEVENTEEN

                              UNFAIR PRACTICES ACT

        106.   Defendants TSG and Greufe deny the allegations contained in paragraph 103 of

 Count Seventeen of Plaintiff’s Amended Complaint.

                                  COUNT EIGHTEEN

                         DECEPTIVE TRADE PRACTICES

        106.   Defendants TSG and Greufe deny the allegations contained in paragraph 104 of

 Count Eighteen of Plaintiff’s Amended Complaint.

        107.   Defendants TSG and Greufe deny the allegations contained in paragraph 105 of

 Count Eighteen of Plaintiff’s Amended Complaint.

        108.   Defendants TSG and Greufe deny the allegations contained in paragraph 47-50

 and 106 of Count Eighteen of Plaintiff’s Amended Complaint.



                                              14
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 15 of 19




                                  COUNT NINETEEN

                  MISREPRESENTATIONS IN ADVERTISING

        109.   Defendants TSG and Greufe deny the allegations contained in paragraph 107 of

 Count Nineteen of Plaintiff’s Amended Complaint.

        110.   Defendants TSG and Greufe deny the allegations contained in paragraphs 50, 81

 and 108 of Count Nineteen of Plaintiff’s Amended Complaint.

        111.   Defendants TSG and Greufe deny the allegations contained in paragraphs 47-50

 and 109 of Count Nineteen of Plaintiff’s Amended Complaint.

                                   COUNT TWENTY

 NEGLIGENT MISREPRESENTATION IN TERM AND CONDITIONS OF

                                    CREDIT CHECK

        112.   Defendants TSG and Greufe deny the allegations contained in paragraph 110 of

 Count Twenty of Plaintiff’s Amended Complaint.

        113.   Defendants TSG and Greufe deny the allegations contained in paragraphs 47-50

 and 111 of Count Twenty of Plaintiff’s Amended Complaint.

                                COUNT TWENTY-ONE

                                     NEGLIGENCE

        114.   Defendants TSG and Greufe deny the allegations contained in paragraph 112 of

 Count Twenty-One of Plaintiff’s Amended Complaint.




                                              15
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 16 of 19




                                    COUNT TWENTY-TWO

                BREACH OF CONTRACT PROMISORY ESTOPPEL

         115.     Defendants TSG and Greufe deny the allegations contained in paragraph 113 of

 Count Twenty of Plaintiff’s Amended Complaint.

         116.     Any allegations contained in Plaintiffs Amended Complaint, including any factual

 allegations and any count which is not expressly admitted by Defendants TSG and Greufe is

 hereby denied.

                                    REQUEST FOR RELIEF

         117.     Defendants TSG and Greufe pray the Court deny all Requests for Relief set forth

 in Plaintiff’s Amended Complaint.

                             FIRST AFFIRMATIVE DEFENSE

                             (FAILURE TO STATE A CLAIM)

         The Complaint herein, and each cause of action thereof, fails to set forth facts sufficient

 to state a claim upon which relief may be granted against Defendants and further fails to state

 facts sufficient to entitle Plaintiff to the relief sought, or to any other relief whatsoever.

                           SECOND AFFIRMATIVE DEFENSE

                                            (IMMUNITY)

         All claims against Defendants

 are barred by the qualified immunity of 15 U.S.C. § 1671h(e).

                             THIRD AFFIRMATIVE DEFENSE

                         (FAILURE TO MITIGATE DAMAGES)

         Plaintiff has failed to mitigate her damages.

                                                    16
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 17 of 19




                         FOURTH AFFIRMATIVE DEFENSE

                                          (CONSENT)

        Plaintiff consented to any alleged inquiry by Defendants or any third party.

                           FIFTH AFFIRMATIVE DEFENSE

                          (FAILURE OF CONSIDERATION)

        Failure of consideration or lack of consideration regarding any alleged contract or alleged

 breach of contract.

                           SIXTH AFFIRMATIVE DEFENSE

                             (NO PRIVITY OF CONTRACT)

        No privity of contract exists between Plaintiff and Defendants.

                        SEVENTH AFFIRMATIVE DEFENSE

                              (LACK OF PUBLIC IMPACT)

        There is a lack of public impact regarding Plaintiff’s deceptive trade practice claim.

                         EIGHTH AFFIRMATIVE DEFENSE

                                  (ESTOPPEL/WAIVER)

        Any damages to Plaintiff are the direct result of Plaintiff’s conduct and Plaintiff waived

 any claims by her actions and is estopped and barred from recovery of any damages.

                          NINTH AFFIRMATIVE DEFENSES

                             (REASONABLE PROCEDURE)

        Defendants had reasonable procedures in effect to ensure maximum possible accuracy

 regarding Plaintiff’s FCRA claims and Defendants maintained reasonable policies and



                                                 17
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 18 of 19




 procedures to comply with the FCRA; thus Plaintiff’s FCRA claims are barred by 15 U.S.C. §§

 1681m(h)(7); 1681m(c) and 1681d(c).

                           TENTH AFFIRMATIVE DEFENSE

                                 (C.R.S§ 5-5-110(2) AND (3)

        Plaintiff’s Nineteenth claim is barred by the provisions of C.R.S§ 5-5-110(2) and (3).

                       ELEVENTH AFFIRMATIVE DEFENSE

                                       (C.R.S. § 4-5-103)

        No letter of credit or transaction involving a letter of credit or negotiable instrument

 exists; thus Plaintiff’s claims under C.R.S§4-5-109 and 110 are barred by C.R.S§4-5-103.

                        TWELFTH AFFIRMATIVE DEFENSE

                                       (C.R.S. § 4-1-102)

        Plaintiff’s claims related to C.R.S§§4-2-515 and 4-1-304 are barred by the Uniform

 Commercial Code because Plaintiff is not a consumer; Defendants are not creditors; and no

 transaction occurred within the Uniform Commercial Code.

        WHEREFORE Defendants pray that the Court enter judgment in favor of Defendants and

 dismiss Plaintiffs claims and award Defendants attorney fees and costs.

 Dated, November 13, 2018.

                                                               s/ Michael J Mirabella
                                                               Campbell Killen Brittan & Ray
                                                               270 St. Paul St., #300
                                                               Denver, Co 80206
                                                               E-mail: MMirabella@ckbrlaw.com
                                                               Main 303-322-3400
                                                               Direct 303-394-7209




                                                 18
Case 1:18-cv-01762-SKC Document 26 Filed 11/13/18 USDC Colorado Page 19 of 19




                                 CERTFICATE OF SERVICE

         I hereby certify that on November 13, 2018, I electronically filed Defendants Answer
 with the Clerk of Court using the CM/ECF system. I hereby certify that I have served a true and
 correct copy of the foregoing to the following in the same manner, in accordance with the
 Federal Rules of Civil Procedure and the Local Rules of this Court and mailed a copy of postage,
 prepaid by, United States mail and emailed a copy to:

 Tiffany Grays
 P.O. Box 472322
 Aurora, Co 80013
 legalgrays@gmail.com

                                                            s/Michael Mirabella




                                               19
